IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 99-60603
                            Summary Calendar



                     ROSE LOVEBERRY; JOYCE WHITEHEAD;
                   MARGARET HALL, All Others Similarly
                    Situated; RUFFIN GROVE MISSIONARY
                              BAPTIST CHURCH,

                                               Plaintiffs-Appellants,

                                   VERSUS

                       ESTELLA AMOS; Etc.; ET AL,

                                               Defendants,

                              BILL WALLACE,

                                               Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                     USDC No. 2:97-CV-241-B-B
                       --------------------
                           June 21, 2000

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiffs Rose Loveberry, Joyce Whitehead, Margaret Hall, and

all others similarly situated, and the Ruffin Grove Missionary

Baptist   Church    (hereinafter    “plaintiffs”)   appeal   the   summary

judgment in favor of defendant Bill Wallace.         The district court

held that Wallace was not a state actor for purposes of a claim for


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 99-60603
                                         -2-

deprivation of a property right without due process under 42 U.S.C.

§ 1983.       The plaintiffs argue that the evidence presented to the

district court is “undisputed” that Wallace was acting under color

of state law.

       A private individual may be found to be acting under color of

law in certain circumstances.              Adickes v. S.H. Kress & Co., 398
U.S. 144, 152 (1970).          The court must determine that “there is a

sufficiently close nexus between the state and the challenged

action . . . so that the action . . . may fairly be treated as that

of the state itself.” Jackson v. Metropolitan Edison Co., 419 U.S.
345, 351 (1974).           This nexus may be created by a state-created

legal    framework        governing      private     conduct,      a    delegation       of

traditional state powers, or by a “symbiotic interrelationship”

between the state and a private entity.                        Albright v. Longview

Police Dep’t, 884 F.2d 835, 838 (5th Cir. 1989).                       Relevant factors

to consider are the extent to which the private actor relies on

government       assistance,       whether     the       actor    is        performing   a

traditional      government        function,       and   whether       the     injury    is

aggravated      in    a   unique   way    by   the    incidents        of    governmental

authority. Edmonson v. Leesville Concrete Co., Inc., 500 U.S. 614,

621-22 (1991).

       The plaintiffs assert that Wallace was acting under color of

law when he provided them water service by extending water lines

from    the    city   limits   to     property       outside     the    city    which    he

developed and sold to the plaintiffs.                      The evidence filed in

connection with the motion for summary judgment, however, shows

little more than an arm’s length contractual arrangement in which
                            No. 99-60603
                                 -3-

the city agreed to sell and deliver water to defendant at a single

meter at the city limits.    The defendant independently laid the

lines outside the city and undertook to deliver and resell the

water to the plaintiffs. Contrary to the plaintiffs’ assertions,

the evidence of mere cooperation between the city and the defendant

falls short of what is needed to prove that Wallace was a “state

actor” for purposes of § 1983.    See West v. Atkins, 487 U.S. 42,

54-57 (1988); Burton v. Wilmington Parking Auth., 365 U.S. 715,

723-24 (1961).   For the reasons assigned by the district court we

agree that no genuine issue for trial exists because no reasonable

trier of fact could find that defendant’s actions of which the

plaintiffs complain were state action or acts under color of state

law or that the defendant discriminated against them on the basis

of their race.   The district court’s grant of summary judgment in

favor of Wallace is AFFIRMED.